United States Court of Appeals,

                           Fifth Circuit.

                            No. 95-30294

                          Summary Calendar.

                Delores SINGH, Plaintiff-Appellant,

                                 v.

                SHONEY'S, INC., Defendant-Appellee.

                           Sept. 18, 1995.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before GARWOOD, WIENER and PARKER, Circuit Judges.

     PER CURIAM.

     Appellant, Delores Singh (Singh) filed a complaint against her

former employer Shoney's, Inc. (Shoney's), alleging that she was

fired because of her race in violation of 42 U.S.C. § 1981 and

Louisiana's anti-discrimination statute, LA.R.S. 23:1006.       The

district court granted summary judgment in favor of Shoney's.   We

affirm.

                                FACTS

     Singh, a white female, was hired by Shoney's in September

1981.   At the time of her termination in January 1993, Singh held

the position of Dining Room Supervisor in a Shoney's restaurant in

New Orleans, Louisiana.      Her duties included hiring, firing,

supervising, disciplining, and training the hostesses, waitresses

and salad bar attendants who worked in the restaurant.

     In January 1993, Defendant's corporate office received a

"petition" signed by 36 workers employed at the same restaurant as

                                  1
Singh.   The petition alleged that Singh had been engaging in

offensive,   racially-discriminatory   conduct   towards     subordinate

employees.   Shoney's responded to the petition by sending its Vice

President of Personnel, John Southerland, and its Equal Employment

Opportunity Manager, Juanita Presley (both of whom are black), to

New Orleans to investigate the allegations.          Southerland and

Presley interviewed 44 employees at the restaurant, including

Singh.   Based on these interviews, Shoney's concluded that Singh

had engaged in offensive, inappropriate conduct in the workplace,

and terminated her employment.

     During the course of the investigation, it came to Shoney's

attention that the manager of the restaurant, Terry Dumars, a black

male, had also engaged in inappropriate conduct in the workplace,

and he was terminated.   Dumars was replaced with a white male, and

Singh was replaced with another white female.

                            DISCUSSION

     The district court shall, on a party's motion for summary

judgment, render forthwith the judgment sought if the pleadings,

depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.      FED.R.CIV.P. 56(c).     We review

the district court's grant of summary judgment de novo, applying

the same standard as the court did below. Industrial Indemnity Co.

v. Chapman and Cutler, 22 F.3d 1346, 1349 n. 5 (5th Cir.1994).

      In order to make out a prima facie case of discrimination a


                                 2
plaintiff alleging discriminatory discharge must show (1) that she

is a member of a protected group;     (2) that she was qualified for

the job that she formerly held;   (3) that she was discharged;    and

(4) that after her discharge, the position she held was filled by

someone not within her protected class.     Vaughn v. Edel, 918 F.2d
517, 521 (5th Cir.1990), citing Norris v. Hartmarx Specialty

Stores, 913 F.2d 253, 254 (5th Cir.1990).        Once the plaintiff

establishes a prima facie case of discrimination, the defendant

must articulate a legitimate, nondiscriminatory reason for the

discharge.   If the defendant states a legitimate reason, the

plaintiff must show, by a preponderance of the evidence, that the

reason provided by the defendant was a pretext for discrimination.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S. Ct.
1817, 1824-25, 36 L. Ed. 2d 668 (1973).

      Singh failed to make out a prima facie case of racial

discrimination on this record, because she was replaced by a white

female.      Moreover,   Shoney's     has   stated    a   legitimate,

nondiscriminatory reason for discharging Singh.      Singh attacks the

articulated reason on the ground that the petition sent to Shoney's

corporate office was false and was the product of a racially

motivated scheme by a black waitress to get her fired.       She also

alleges that the word "nigger" which she was accused of using, was

used by black employees talking to each other.       The focus of our

inquiry is not whether the initial petition contained falsehoods or

was racially motivated, but whether Shoney's reasonably believed

the allegation and acted on it in good faith.   Waggoner v. Garland,


                                  3
Texas, 987 F.2d 1160, 1165 (5th Cir.1993).                 Inappropriate behavior

by the black employees who signed the petition may have been

relevant to a disparate treatment case, but Singh's pleadings and

evidence did not develop this claim below.1

       On        appeal,   Singh   points    to     evidence   in    the    record    of

statements made by some employees during the investigation that

they       did    not   witness    her    alleged     behavior,     and    to   her   own

deposition testimony that the people who originally complained

about her were racially motivated.                  The enumerated evidence does

not call into question the motivation of Shoney's in making the

decision to terminate her.               There is no genuine issue of material

fact in the record before this Court that could have precluded

summary judgment on Singh's claims.

                                         CONCLUSION

       For the foregoing reasons, the judgment of the district court

is AFFIRMED.




       1
      The district court granted summary judgment as to Singh's
disparate treatment claim relative to the kitchen manager, who
was transferred to another restaurant, finding that the
circumstances surrounding that decision were not "nearly
identical" to the circumstances of Singh's termination. She does
not challenge that ruling on appeal.

                                             4